DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a nasal prosthesis attached to the central section of the anchored implant (claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, which recites the limitation “the triangular section” on line 1; there is insufficient antecedent basis for this limitation in the claim. Furthermore, it is not clear how exactly the structure of “the triangular section” is related to, if at all, the final structure of the claimed anchored implant. In order to overcome this rejection, it is suggested claim 2 depend from claim 3, and claim 3 depend from independent claim 1. 
Regarding claim 9, which sets forth the parameter of “the fixation terminus is widened”; however this parameter is found to be confusing, since it is not clear what the fixation terminus is widened compared to.  Is the fixation terminus is widened compared to another portion of the fixation arm, or compared to one another, or compared to the central section, or something completely different. Thus, one having ordinary skill in the art would not reasonably be apprised of the scope of the invention, thereby rendering the claim indefinite.
Regarding claim 18, which sets forth the parameter of “the buttress sockets are parallel”; however this parameter is found to be confusing, since it is not clear what the buttress sockets are parallel compared to.  Are the buttress sockets parallel compared to one another, or compared to the central section, or compared to the fixation arms, or something completely different. Thus, 

Examiner’s Notes
It is to be noted that in device/apparatus claims (currently claims 1-18) only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Abbate (US PG Pub. 2011/0125091).
Regarding claims 1-3, Abbate discloses an anchored implant (600), illustrated in Figure 6, for a nasal prosthesis comprising a central section (602), which is substantially triangular and defines a central void therethrough, and supporting three nasal prosthesis fixation points (FP1, FP2, FP3) at a respective superior vertex (SV) and two inferior lateral vertices (LV) of the central section; four fixation arms (604) comprising: two superior fixation arms spanning substantially laterally from the superior vertex (SV); and two inferior arms each spanning substantially laterally from respective inferior lateral vertices (LV), illustrated in Figure 6 and modified figure 6, below ([0049], Line 7 & [0050], Lines 1-4).

    PNG
    media_image1.png
    515
    502
    media_image1.png
    Greyscale

Regarding claim 4, Abbate discloses the anchored implant as claimed in claim 1, and inasmuch as only the claimed structure of the final product/device bears patentable weight (as mentioned above, in device/apparatus claims only the claimed structure of the final device bears 
Regarding claim 5, Abbate discloses the anchored implant as claimed in claim 1, wherein each fixation arm (604) terminates at a fixation terminus, illustrated in Figure 6, having at least one aperture/hole therein for microscrews ([0064], Last 2 Lines & [0072], Lines 1-6 – it is to be noted that the microscrews are not part of the final structure of the claimed invention, and/or are not actively claimed).
Regarding claims 6 and 7, Abbate discloses the anchored implant as claimed in claim 5, wherein the at least one aperture/holes is more than one ([0072], Lines 1-6); and though it is not specifically disclosed that there are three apertures/holes, arranged substantially symmetrically with respect to an elongate axis of each fixation arm, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate number, and arrangement, of apertures/holes, including having three apertures/holes arranged substantially symmetrically with respect to an elongate axis of each fixation arm, as claimed, since it has been held that mere duplication of the essential working parts of a device, and rearranging parts of an invention, involves only routine skill in the art (see MPEP 2144.04).
Regarding claim 8, Abbate discloses the anchored implant as claimed in claim 5, wherein the fixation terminus is flattened, example illustrated in Figure 1B (to clarify, the 
Regarding claim 9, Abbate discloses the anchored implant as claimed in claim 5, and though it is not specifically disclosed the fixation terminus is widened, Abbate does teach that wider portions of the fixation arms/legs are more resistant to movement and less likely to deform upon movement ([0060], Lines 1-4). Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate shape for the fixation arms/fixation terminus, including the fixation terminus being widened, as claimed, in order for the fixation terminus to be more resistant to movement and less likely to deform during implantation/attachment.
Regarding claim 10, Abbate discloses the anchored implant as claimed in claim 1, wherein each fixation arm (604/104) transitions posteriorly with respect to the central section (602/102), example illustrated in Figure 1B (to clarify, as illustrated in Figure 1B, top surface of the central section 102 is considered to be the anterior section/portion, and the fixation arms 104 extend posteriorly/in a posterior direction with respect to the central section 102).
Regarding claims 11, 12 and 14, Abbate discloses the anchored implant as claimed in claim 10, wherein each fixation arm (604/804) comprises a first section, i.e. the section/portion that is attached to the central section (604), being substantially parallel with respect to a cross sectional plane of the central section (604), illustrated in Figure 6, and wherein the first section (806) transitions to a second section (806), which is flattened and angled () at approximately 45º with respect to the cross-sectional plane of the central section, illustrated in Figures 6 and 8B ([0054], Lines 9-11 & 17 – to clarify, Figure 8B clearly shows the second section 806 is flattened, i.e. has flat top and bottom surfaces).
Regarding claim 13, Abbate discloses the anchored implant as claimed in claim 11, wherein the second section (806S) leads to a fixation terminus (FT) and wherein the second section (806S) and the fixation terminus (FT) are substantially parallel, illustrated in Figure 8B and modified figure 8B, below.

    PNG
    media_image2.png
    273
    231
    media_image2.png
    Greyscale


Allowable Subject Matter
Claim 19 is allowed.
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.